


Exhibit 10.26

 

ROSETTA STONE INC.
2009 OMNIBUS INCENTIVE PLAN, AS AMENDED

 

COVER SHEET TO
RESTRICTED STOCK AWARD AGREEMENT

 

Rosetta Stone Inc., a Delaware corporation (the “Company”), has granted to the
individual whose name is set forth below on the “Name of Executive” line
(“Executive”) the shares of the Company’s common stock, $.00005 par value,
specified herein, subject to the terms and conditions set forth in this Cover
Sheet, in the attached Restricted Stock Award Agreement and in the Rosetta Stone
Inc. 2009 Omnibus Incentive Plan, as amended, (the “Plan”).

 

Grant Date:

 

Name of Executive:

 

Executive’s Employee Identification Number:

 

Number of Shares of Restricted Stock Granted:

 

Vesting Start Date:

 

Executive understands and agrees that this Restricted Stock Award is granted
subject to and in accordance with the terms of the Rosetta Stone, Inc.
%%EQUITY_PLAN%-% (the “Plan”).  Executive further agrees to be bound by the
terms of the Plan and the terms of the Restricted Stock Award as set forth in
the Restricted Stock Award Agreement and any Addenda to such Restricted Stock
Award Agreement.

 

Nothing in this Notice or in the Restricted Stock Award Agreement or in the Plan
shall confer upon Executive any right to continue in service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Corporation (or any Parent or Subsidiary employing or retaining
Recipient) or of Executive, which rights are hereby expressly reserved by each,
to terminate Executive’s Service at any time for any reason, with or without
cause.

 

Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the Restricted Stock Award Agreement.

 

Attachment

 

THIS AGREEMENT IS NOT A STOCK CERTIFICATE OR A NEGOTIABLE INSTRUMENT

 

--------------------------------------------------------------------------------


 

ROSETTA STONE INC.
2009 OMNIBUS INCENTIVE PLAN, AS AMENDED

 

 RESTRICTED STOCK AWARD AGREEMENT

 

This RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) and the Cover Sheet to
which this Agreement is attached (the “Cover Sheet”) is made by and between
Rosetta Stone Inc., a Delaware corporation (the “Company”), and Executive (as
that term is defined in the Covered Sheet), effective as of the Grant Date set
forth on the Cover Sheet (the “Grant Date”), pursuant to the Rosetta Stone Inc.
2009 Omnibus Incentive Plan, as amended, (the “Plan”), a copy of which
previously has been made available to Executive and the terms and provisions of
which are incorporated by reference herein.

 

WHEREAS, the Company desires to grant to Executive the shares of the Company’s
common stock, $.00005 par value, set forth on the “Number of Shares of
Restricted Stock Granted” line on the Cover Sheet (the “Shares”), subject to the
terms and conditions of this Agreement; and

 

WHEREAS, Executive desires to have the opportunity to hold the Shares subject to
the terms and conditions of this Agreement;

 

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

1

--------------------------------------------------------------------------------


 

1.                                      Definitions.  For purposes of this
Agreement, the following terms shall have the meanings indicated:

 

(a)                                 “Change in Control” means (i) the
liquidation, dissolution or winding-up of the Company, (ii) the sale, license or
lease of all or substantially all of the assets of the Company, or (iii) a share
exchange, reorganization, recapitalization, or merger or consolidation of the
Company with or into any other corporation or corporations (or other form of
business entity) or of any other corporation or corporations (or other form of
business entity) with or into the Company, but excluding any merger effected
exclusively for the purpose of changing the domicile of the Company; provided,
however, that a Change in Control shall not include any of the aforementioned
transactions listed in clauses (i), (ii) and (iii) involving the Company or a
Subsidiary Corporation in which the holders of shares of the Company voting
stock outstanding immediately prior to such transaction or any Affiliate of such
holders continue to hold at least a majority, by voting power, of the capital
stock or, by a majority, based on fair market value as determined in good faith
by the Board, of the assets, in each case in substantially the same proportion,
of (x) the surviving or resulting corporation (or other form of business
entity), (y) if the surviving or resulting corporation (or other form of
business entity) is a wholly owned subsidiary of another corporation (or other
form of business entity) immediately following such transaction, the parent
corporation (or other form of business entity) of such surviving or resulting
corporation (or other form of business entity) or (z) a successor entity holding
a majority of the assets of the Company.  In addition, a Change in Control shall
not include a bona fide, firm commitment underwritten public offering of the
Stock pursuant to a registration statement declared effective under the
Securities Act of 1933, as amended.

 

(b)                                 “Forfeiture Restrictions” shall mean the
prohibitions and restrictions set forth herein with respect to the sale or other
disposition of the Shares issued to Executive hereunder and the obligation to
forfeit and surrender such Shares to the Company.

 

(c)                                  “Period of Restriction” shall mean the
period during which Restricted Shares are subject to Forfeiture Restrictions and
during which Restricted Shares may not be sold, assigned, transferred, pledged
or otherwise encumbered.

 

(d)                                 “Restricted Shares” shall mean the Shares
that are subject to the Forfeiture Restrictions under this Agreement.

 

2

--------------------------------------------------------------------------------


 

(e)                                  “Cause” shall mean Executive (i) committed
a felony or a crime involving moral turpitude or committed any other act or
omission involving fraud, embezzlement or any other act of dishonesty in the
course of his employment by the Company or an Affiliate which conduct damaged
the Company or an Affiliate; (ii) substantially and repeatedly failed to perform
duties of the office held by him or her as reasonably directed by the Company or
an Affiliate; (iii) committed gross negligence or willful misconduct with
respect to the Company or an Affiliate; (iv) committed a material breach of any
employment agreement between the Executive and the Company or an Affiliate that
is not cured within ten (10) days after receipt of written notice thereof from
the Company or the Affiliate, as applicable; (v) failed, within ten (10) days
after receipt by the Executive of written notice thereof from the Company or an
Affiliate, to correct, cease or otherwise alter any failure to comply with
instructions or other action or omission which the Board reasonably believes
does or may materially or adversely affect the Company’s or an Affiliate’s
business or operations; (vi) committed misconduct which is of such a serious or
substantial nature that a reasonable likelihood exists that such misconduct will
materially injure the reputation of the Company or an Affiliate; (vii) harassed
or discriminated against the Company’s or an Affiliate’s employees, customers or
vendors in violation of the Company’s policies with respect to such matters;
viii) misappropriated funds or assets of the Company or an Affiliate for
personal use or willfully violated the Company policies or standards of business
conduct as determined in good faith by the Board (ix) failed, due to some action
or inaction on the part of the Executive, to have immigration status that
permits the Executive to maintain full-time employment with the Company or an
Affiliate in the United States in compliance with all applicable immigration
law; or (x) disclosed trade secrets of the Company or an Affiliate.

 

(f)                                   “Disability” shall have the meaning
ascribed to such term in the Plan, as it may be amended from time to time.

 

(g)                                  “Good Reason” shall have the meaning
ascribed to such term in the Executive’s employment agreement with the Company,
or, if none, the Executive’s resignation from employment with the Company due to
(i) a material diminution in Executive’s annual base salary, duties, authority
or responsibilities or (ii) relocation of the Executive’s primary place of
employment to a geographic area more than fifty (50) miles from Executive’s
then-current primary place of employment, without the Executive’s consent;
provided that the Executive has given thirty (30) days advance written notice to
the Company of the initial existence of the condition described in (i) and/or
(ii) and the Company has not within such thirty (30) day period remedied the
condition.

 

Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.

 

3

--------------------------------------------------------------------------------


 

2.                                      Grant of Restricted Shares.  Effective
as of the Grant Date, the Company shall cause to be issued in Executive’s name
the Shares as Restricted Shares.  The Company shall cause electronic book
entries evidencing the Restricted Shares, and any shares of the Stock or rights
to acquire shares of the Stock distributed by the Company in respect of
Restricted Shares during any Period of Restriction (the “Retained Stock
Distributions”), to be issued in Executive’s name.  During the Period of
Restriction such electronic book entries shall contain a restrictive legend
notation to the effect that ownership of such Restricted Shares (and any
Retained Stock Distributions), and the enjoyment of all rights appurtenant
thereto, are subject to the restrictions, terms, and conditions provided in the
Plan and this Agreement.  During the Period of Restriction any regular dividends
paid in cash or property (other than Retained Stock Distributions) with respect
to the Restricted Shares and Retained Stock Distributions (the “Retained Cash
Distributions”) shall not be paid to Executive but instead shall be accumulated
by the Company until the date the Forfeiture Restrictions applicable to the
Restricted Shares and Retained Stock Distributions with respect to which such
Retained Cash Distributions shall have been made, paid, or declared shall have
become vested and then on that date such Retained Cash Distributions shall be
paid to Executive.  Executive shall have the right to vote the Restricted Shares
awarded to Executive and to exercise all other rights, powers and privileges of
a holder of the Shares, with respect to such Restricted Shares, with the
exception that (a) Executive shall not be entitled to delivery of such
Restricted Shares until the Forfeiture Restrictions applicable thereto shall
have expired, (b) the Company shall retain custody of all Retained Stock
Distributions made or declared with respect to the Restricted Shares and
Retained Cash Distributions made or declared with respect to the Restricted
Shares and the Retained Stock Distributions (and such Retained Stock
Distributions and Retained Cash Distributions shall be subject to the same
restrictions, terms and conditions as are applicable to the Restricted Shares)
until such time, if ever, as the Restricted Shares with respect to which such
Retained Stock Distributions and Restricted Cash Distributions shall have been
made, paid, or declared shall have become vested, and such Retained Stock
Distributions and Retained Cash Distributions shall not bear interest or be
segregated in separate accounts and (c) Executive may not sell, assign,
transfer, pledge, exchange, encumber, or dispose of the Restricted Shares or any
Retained Stock Distributions or any Restricted Cash Distributions during the
Period of Restriction.  Upon issuance the book entry representing the Restricted
Shares shall be delivered to such depository as may be designated by the
Committee as a depository for safekeeping until the forfeiture of such
Restricted Shares occurs or the Forfeiture Restrictions lapse, together with
stock powers or other instruments of assignment, each endorsed in blank, which
will permit transfer to the Company of all or any portion of the Restricted
Shares and any securities constituting Retained Stock Distributions which shall
be forfeited in accordance with the Plan and this Agreement.  In accepting the
award of the Shares set forth in this Agreement Executive accepts and agrees to
be bound by all the terms and conditions of the Plan and this Agreement.

 

4

--------------------------------------------------------------------------------

 

3.             Transfer Restrictions.  The Shares granted hereby may not be
sold, assigned, pledged, exchanged, hypothecated or otherwise transferred,
encumbered or disposed of, to the extent then subject to the Forfeiture
Restrictions.  Any such attempted sale, assignment, pledge, exchange,
hypothecation, transfer, encumbrance or disposition in violation of this
Agreement shall be void and the Company shall not be bound thereby.  Further,
the Shares granted hereby that are no longer subject to Forfeiture Restrictions
may not be sold or otherwise disposed of in any manner that would constitute a
violation of any applicable securities laws.  Executive also agrees that the
Company may (a) refuse to cause the transfer of the Shares to be registered on
the applicable stock transfer records of the Company if such proposed transfer
would, in the opinion of counsel satisfactory to the Company, constitute a
violation of any applicable securities law and (b) give related instructions to
the transfer agent, if any, to stop registration of the transfer of the Shares. 
The Shares are registered with the Securities and Exchange Commission under a
Registration Statement on Form S-8.  A Prospectus describing the Plan and the
Shares is available from the Company.

 

4.             Vesting.

 

(a)           The Shares that are granted hereby shall be subject to the
Forfeiture Restrictions.  The Forfeiture Restrictions shall lapse as to the
Shares that are granted hereby in accordance with the following sentence,
provided that Employee’s employment with the Company or any subsidiaries or
Affiliates has not terminated prior to the applicable lapse date.  On the first
anniversary of the Vesting Start Date (as set forth on the Cover Sheet), and on
each succeeding anniversary of the Vesting Start Date (each such anniversary
date being referred to as a “lapse date”), the Forfeiture Restrictions shall
lapse with respect to one-fourth (1/4th) of the total number of Shares granted
hereby, rounded to the nearest whole number, except that on the fourth
anniversary of the Vesting Start Date the Forfeiture Restrictions shall lapse
with respect to the then remaining number of Shares granted hereby for which the
Forfeiture Restrictions have not previously lapsed.

 

(b)           Notwithstanding any other provision of this Agreement to the
contrary, if a Change in Control occurs andExecutive’s employment is terminated
by the Company without Cause or by Executive with Good Reason, in either case,
within one (1) year following the occurrence of the Change in Control, then all
remaining Forfeiture Restrictions shall lapse as to the Shares that are granted
hereby upon the date the Executive’s employment terminates.  Notwithstanding any
other provision in this Agreement to the contrary, if (i) Executive’s employment
is terminated by the Company without Cause or by Executive with Good Reason or
(ii) Executive dies or incurs a Disability, all remaining Forfeiture
Restrictions shall lapse as to the Shares that are granted hereby upon the date
the Executive’s employment terminates.

 

(c)           Upon the lapse of the Forfeiture Restrictions with respect to the
Shares granted hereby the Company shall cause to be delivered to Executive such
Shares in electronic book entry form, and such Shares shall be transferable by
Executive (except to the extent that any proposed transfer would, in the opinion
of counsel satisfactory to the Company, constitute a violation of applicable
securities law).

 

(d)           If Executive ceases to be employed by the Company or a subsidiary
for any reason before the applicable lapse date, the Forfeiture Restrictions
then applicable to the Restricted Shares shall not lapse and all the Restricted
Shares shall be forfeited to the Company.

 

5

--------------------------------------------------------------------------------


 

5.             Capital Adjustments and Reorganizations.  The existence of the
Restricted Shares shall not affect in any way the right or power of the Company
or any company the stock of which is awarded pursuant to this Agreement to make
or authorize any adjustment, recapitalization, reorganization or other change in
its capital structure or its business, engage in any merger or consolidation,
issue any debt or equity securities, dissolve or liquidate, or sell, lease,
exchange or otherwise dispose of all or any part of its assets or business, or
engage in any other corporate act or proceeding.

 

6.             Tax Withholding.  To the extent that the receipt of the
Restricted Shares or the lapse of any Forfeiture Restrictions results in income
to Executive for federal, state, local or foreign income, employment or other
tax purposes with respect to which the Company or its Affiliates or subsidiaries
have a withholding obligation, Executive shall deliver to the Company at the
time of such receipt or lapse, as the case may be, such amount of money as the
Company or any Affiliate may require to meet such obligation under applicable
tax laws or regulations, and, if Executive fails to do so, the Company and its
Affiliates and subsidiaries are authorized to withhold from the Shares granted
hereby or from any cash or stock remuneration then or thereafter payable to
Executive in any capacity any tax required to be withheld by reason of such
taxable income, sufficient to satisfy the withholding obligation.

 

7.             Section 83(b) Election.  Executive shall not exercise the
election permitted under section 83(b) of the Internal Revenue Code of 1986, as
amended, with respect to the Restricted Shares without the prior written
approval of the General Counsel of the Company (if Executive is the General
Counsel of the Company, Executive must seek the prior written approval of the
Chief Financial Officer or the Chief Executive Officer).  If the election is
permitted as provided in the prior sentence, Executive shall timely pay the
Company the amount necessary to satisfy the Company’s attendant tax withholding
obligations, if any.

 

8.             No Fractional Shares.  All provisions of this Agreement concern
whole Shares.  If the application of any provision hereunder would yield a
fractional share, such fractional share shall be rounded down to the next whole
share if it is less than 0.5 and rounded up to the next whole share if it is 0.5
or more.

 

9.             Employment Relationship.  For purposes of this Agreement,
Executive shall be considered to be in the employment of the Company and its
Affiliates as long as Executive has an employment relationship with the Company
and its Affiliates.  The Committee shall determine any questions as to whether
and when there has been a termination of such employment relationship, and the
cause of such termination, under the Plan and the Committee’s determination
shall be final and binding on all persons.

 

10.          Not an Employment Agreement.  This Agreement is not an employment
agreement, and no provision of this Agreement shall be construed or interpreted
to create an employment relationship between Executive and the Company or any
Affiliate, to guarantee the right to remain employed by the Company or any
Affiliate for any specified term or require the Company or any Affiliate to
employ Executive for any period of time.

 

11.          Legend.  Executive consents to the placing of an appropriate legend
notation on the electronic book entry representing the Shares restricting resale
or other transfer of the Shares except in accordance with all applicable
securities laws and rules thereunder.

 

6

--------------------------------------------------------------------------------


 

12.          Notices.  Any notice, instruction, authorization, request, demand
or other communications required hereunder shall be in writing, and shall be
delivered either by personal delivery, by telegram, telex, telecopy or similar
facsimile means, by certified or registered mail, return receipt requested, or
by courier or delivery service, addressed to the Company at the Company’s
principal business office address to the attention of the Company’s General
Counsel and to Executive at Executive’s residential address as it appears on the
books and records of the Company, or at such other address and number as a party
shall have previously designated by written notice given to the other party in
the manner hereinabove set forth.  Notices shall be deemed given when received,
if sent by facsimile means (confirmation of such receipt by confirmed facsimile
transmission being deemed receipt of communications sent by facsimile means);
and when delivered (or upon the date of attempted delivery where delivery is
refused), if hand-delivered, sent by express courier or delivery service, or
sent by certified or registered mail, return receipt requested.

 

13.          Amendment and Waiver.  Except as otherwise provided herein or in
the Plan or as necessary to implement the provisions of the Plan, this Agreement
may be amended, modified or superseded only by written instrument executed by
the Company and Executive.  Only a written instrument executed and delivered by
the party waiving compliance hereof shall waive any of the terms or conditions
of this Agreement.  Any waiver granted by the Company shall be effective only if
executed and delivered by a duly authorized officer of the Company other than
Executive.  The failure of any party at any time or times to require performance
of any provisions hereof shall in no manner effect the right to enforce the
same.  No waiver by any party of any term or condition, or the breach of any
term or condition contained in this Agreement, in one or more instances, shall
be construed as a continuing waiver of any such condition or breach, a waiver of
any other condition, or the breach of any other term or condition.

 

14.          Dispute Resolution.  In the event of any difference of opinion
concerning the meaning or effect of the Plan or this Agreement, such difference
shall be resolved by the Compensation Committee of the Board of Directors.

 

15.          Governing Law and Severability.  The validity, construction and
performance of this Agreement shall be governed by the laws of the State of
Delaware, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.  The invalidity of any provision of
this Agreement shall not affect any other provision of this Agreement, which
shall remain in full force and effect.

 

16.          Successors and Assigns.  Subject to the limitations which this
Agreement imposes upon the transferability of the Shares granted hereby, this
Agreement shall bind, be enforceable by and inure to the benefit of the Company
and its successors and assigns, and to Executive, Executive’s permitted assigns,
executors, administrators, agents, legal and personal representatives.

 

17.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be an original for all purposes but all of
which taken together shall constitute but one and the same instrument.

 

7

--------------------------------------------------------------------------------


 

Irrevocable Stock Power

 

KNOW ALL MEN BY THESE PRESENTS, that the undersigned, For Value Received, has
bargained, sold, assigned and transferred and by these presents does bargain,
sell, assign and transfer unto Rosetta Stone Inc., a Delaware corporation (the
“Company”), the Shares transferred pursuant to the Restricted Stock Award
Agreement dated effective %%OPTION_DATE,‘MM/DD/YYYY’%-%, between the Company and
the undersigned; and subject to and in accordance with such Restricted Stock
Award Agreement the undersigned does hereby constitute and appoint the Secretary
of the Company the undersigned’s true and lawful attorney, IRREVOCABLY, to sell,
assign, transfer, hypothecate, pledge and make over all or any part of such
Shares and for that purpose to make and execute all necessary acts of assignment
and transfer thereof, and to substitute one or more persons with like full
power, hereby ratifying and confirming all that said attorney or his substitutes
shall lawfully do by virtue hereof.

 

In Witness Whereof, the undersigned has executed this Irrevocable Stock Power
effective the              day of                                           ,
20      .

 

 

Signature:

 

 

 

 

 

Name:

%%FIRST_NAME%-% %%LAST_NAME%-%

 

 

--------------------------------------------------------------------------------
